DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are present in this application.  Claims 1-20 are pending in this office action.  

Drawings
The drawings received on January 06, 2020 are accepted by the Examiner.

Priority
Application 16/735,052 is a continuation of 14/970,179, filed 12/15/2015, now U.S. Patent #10567246.

This Office Action is Non-Final.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10567246. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. US 10567246 contains every element of claims 1-20 of the instant application and as such anticipates claims 1-20 of the instant application.  
The following table shows the claims in the instant application ‘052 that are rejected by corresponding claims in ‘246.

Claims Comparison Table

16/735,052
16/735,052
U.S. Patent No. ‘246
1. A method comprising:
accessing, by a processing system including a processor, a database to retrieve
performance data associated with a 
identifying, by the processing system, components of the content delivery
network that are within a particular geographic region;
determining, by the processing system and based on the performance data,
performance metrics for the components of the content delivery network that are within
the particular geographic region; and
generating, by the processing system, a display that visually represents:

the performance metrics, wherein an icon is placed at each location
associated with a component having a performance metric that fails to satisfy a
threshold.


a processing system including a processor;
a display device; and
a memory accessible to the processing system, the memory comprising

operations, the operations comprising:
accessing a database to retrieve performance data associated with a
content delivery network;
analyzing the performance data to obtain performance metrics for
components of the content delivery network that are within a particular
geographic region; and
generating, at the display device, a display that visually represents:

the performance metrics, wherein a visual indicator is placed at
each location associated with a component having a performance metric
that fails to satisfy a threshold.















14. The apparatus of claim 13, wherein 
includes identifying time-correlated events.


















2. The method of claim 1, wherein the performance metrics include a first
performance metric corresponding to a first component visually represented within the
display and a second performance metric 
represented within the display, and wherein the display visually represents the first
performance metric and the second performance metric.


indicates a number of occurrences of an event at a subset of the components, and wherein
the number of occurrences for each 


3. The method of claim 1, wherein a common component visually represented
within the display includes a network cable, and wherein the display indicates whether
the network cable is buried or above-ground.


3. The method of claim 1, wherein the common component includes a network cable, and wherein the display indicates whether the network cable is buried or above-ground.

particular geographic region.


4. The method of claim 1, wherein the image includes a satellite image of the particular geographic region.
5. The method of claim 1, wherein the image includes a satellite photo of the
particular geographic region or an image of a street map of the particular geographic
region, and wherein the image is further displayed with addresses of locations, global
positioning satellite (GPS) coordinates of 


request, a performance measurement that exceeds a threshold, a performance
measurement that is a statistical outlier as compared to performance measurements of
other components within the particular geographic 


6. The method of claim 1, wherein at least one of the performance metrics indicates
a performance measurement that is a statistical outlier as compared to performance
measurements of other components of the content delivery network within the particular
geographic region.

17. A non-transitory, machine-readable medium storing instructions that, when
executed by a processing system including a processor, facilitates performance of
operations, the operations comprising:
accessing a database to retrieve performance data associated with a content
delivery network;
determining, based on the performance data, performance metrics for components

generating a display that represents:
an image representing the particular geographic region; and
the performance metrics, wherein an indicator is placed at each location
associated with a component having a performance metric that fails to satisfy a
threshold.


7. The method of claim 1, wherein the performance metrics are based on weighted

within the particular geographic region, and wherein weights of the weighted
performance data are based on distances between a first component and the other
components visually represented within the display.



trend associated with the performance data, outliers associated with the performance data,
data elements of the performance data that exceed a threshold, or a combination thereof.




first component visually represented within the display is identified based on the address;
determining, by the processing system, additional addresses within the particular
geographic region based on a distance to a location corresponding to the address or a
logical grouping of components of the content delivery network, wherein a second

the additional addresses; and
retrieving, by the processing system, the performance data for the address and the
additional addresses.



with long-term storage when the processing of the performance data indicates a service
issue with the components that are within the particular geographic region.



weighting, by the processing system, the performance data associated with the
additional addresses based on proximity of locations 
addresses to the location corresponding to the address to generate weighted data; and
analyzing, by the processing system, the weighted data to generate the
performance metric.


operations further comprise storing the performance data at a memory location associated

service issue with the components that are within the particular geographic region.


10. The method of claim 1, wherein the performance data indicates a count of error
corrections, a count of re-initializations, a count of code violations, a count of error






8. The method of claim 1, wherein the performance data indicates a count of error corrections, a count of re-initializations, a count of code violations, a count of error seconds, a count of unavailable seconds, or a combination thereof.









11. The method of claim 1, wherein the performance data is retrieved in response to a
search query, and wherein a parameter of the search query indicates a particular event, a
particular location, a particular component of the content delivery network, a component








12. The method of claim 1, further comprising the display is generated at a mobile
network analysis device.


9. The method of claim 1, wherein the performance data is retrieved in response to a search query, and wherein a parameter of the search query indicates a particular event, a particular location, a particular component of the content delivery network, a component type, a time period, or a combination thereof.








10. The method of claim 1, further comprising the display is generated at a mobile network analysis device.




Claims rejection 35 U.S.C. 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between 


Claims 1, 2, 6, 11, 13-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hand et al. (US 2002/0177907 A1) in view of  Hao et al. (US 2015/0081847 A1).

Regarding claims 1, 13 and 17 Hand expressly discloses a method comprising:
accessing, by a processing system including a processor, a database to retrieve
performance data associated with a content delivery network (see Hand Abstract, a method and system for post-analyzing and sequentially viewing metrics for a stored dynamic heterogeneous data space. For example, performance data for a content delivery network can be post-analyzed…. The stored metrics can be subsequently retrieved from the database and played back for viewing on a graphical display, see Hand paragraph [0021], realtime and post-performance monitoring and analysis of data metrics for a heterogenous system);
determining, by the processing system and based on the performance data,
performance metrics for the components of the content delivery network … (see Hand paragraph [0022], a method and system for post-analyzing and sequentially viewing performance metrics that have been previously stored. The stored performance metrics can be for a heterogeneous data space. Metrics are standards of measurements that can be used for mathematical or statistical data analysis); and
generating…, by the processing system, a display that visually represents (see Hand paragraph [0008], The stored values can be retrieved from the datastore and certain selected predefined metrics can be sequentially viewed on a graphical display. Storing values in the datastore can include saving values for the predefined metrics sequentially in time as the values are collected);
wherein an icon is placed at each location associated with a component having a performance …(see Hand paragraph [0043], As the updates containing the metric values for monitored components and entities are received, the corresponding locations in the table of the node detail section 15 can be dynamically updated. The update process can occur in real time or it can be delayed. The node map display section 10 can also be updated whenever updated values for the entities are received. Based on which probe points or metrics are selected in the map view display section 20, the appropriate icons representing the component or entity will be updated to reflect the updated value for the metric).
Hao expressly discloses identifying, by the processing system, components of the content delivery network that are within a particular geographic region (see Hao paragraph [0014], the content delivery network measures the usage of the content delivery network. Based on the usage, the content delivery network evaluates the distribution of content delivery devices. For example, the content delivery network identifies whether the allocation of resources is optimally utilized based on the measured usage. By way of further example, assume a content delivery network device services a particular geographic area that has a low usage (e.g., low demand for downloading and/or streaming);

see Hao paragraph [0014], the content delivery network measures the usage of the content delivery network. Based on the usage, the content delivery network evaluates the distribution of content delivery devices. For example, the content delivery network identifies whether the allocation of resources is optimally utilized based on the measured usage. By way of further example, assume a content delivery network device services a particular geographic area that has a low usage (e.g., low demand for downloading and/or streaming). The content delivery network generates a recommendation to remove the content delivery network device from the geographic area or reduce the available network resources associated with this service point (e.g., reduce the number of edge cache servers, etc.); and
the performance metrics…that fails to satisfy a threhold (see Hao paragraph [0038], usage manager 127 generates a current usage value or sub-value, which may be used for comparison to a threshold utilization value. For example, the threshold utilization value may represent a minimum number of program requests pertaining to a program; a minimum number of program requests pertaining to a program and within a particular geographic service region; a minimum number of program requests pertaining to a program, for streaming, and within a particular geographic service region)
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Hao into the method of Hand to have performance data of at least one component of the content delivery network within the particular geographic region.  Here, combining Hao with Hand, which are both related to data processing of content delivery network, improves Hand, by 

Regarding claim 2, Hand expressly discloses wherein the performance metrics include a first performance metric corresponding to a first component visually represented within the display and a second performance metric corresponding to a second component visually represented within the display, and wherein the display visually represents the first performance metric and the second performance metric (see Hand paragraph [0024], This can be accomplished by the agent initiating a request to the display map to acquire the identity of the nodes in the display map. Once the identity of the nodes are known to the agents, the agents can interrogate the components or entities in the network, and can collect updated values for the state of the components or entities which can be used to update the display map).

Regarding claim 6, Hao expressly discloses wherein at least one of the performance metrics indicates a performance measurement that is a statistical outlier as compared to performance measurements of other components of the content delivery network within the particular geographic region (see Hao paragraph [0038], usage manager 127 generates a current usage value or sub-value, which may be used for comparison to a threshold utilization value. For example, the threshold utilization value may represent a minimum number of program requests pertaining to a program; a minimum number of program requests pertaining to a program and within a particular geographic service region; a minimum number of program requests pertaining to a program, for streaming, and within a particular geographic service region). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Hao into the method of Hand to have performance data of at least one component of the content delivery network within the particular geographic region.  Here, combining Hao with Hand, which are both related to data processing of content delivery network, improves Hand, by providing the ability to determine the type of delivery (e.g., multicast, broadcast, stream, download) to use for a program based on usage data (see Hao paragraph [0011]).

Regarding claim 11, Hand expressly discloses wherein the performance data is retrieved in response to a search query, and wherein a parameter of the search query indicates a particular event, a particular location, a particular component of the content delivery network, a component type, a time period, or a combination thereof (see Hand paragraph [0043], As the updates containing the metric values for monitored components and entities are received, the corresponding locations in the table of the node detail section 15 can be dynamically updated. The update process can occur in real time or it can be delayed. The node map display section 10 can also be updated whenever updated values for the entities are received. Based on which probe points or metrics are selected in the map view display section 20, the appropriate icons representing the component or entity will be updated to reflect the updated value for the metric). 


Regarding claim 14, Hand expressly discloses, wherein analyzing the performance data … identifying time-correlated events (see Hand paragraphs [0008]-[0009], Storing values in the data store can include saving values for the predefined metrics sequentially in time as the values are collected…Retrieving the stored values from the data store can include accessing the values in the data store, determining a starting position and an ending position of the stored values that are to be retrieved and acquiring the sequentially stored values from the starting position to the ending position).

Regarding claim 15, Hand expressly discloses, wherein at least one of the performance metrics indicates a number of occurrences of an event at a subset of the components, and wherein the number of occurrences for each component of the subset is indicated by the display (see Hand paragraphs [0008]-[0009], Storing values in the datastore can include saving values for the predefined metrics sequentially in time as the values are collected…Retrieving the stored values from the data store can include accessing the values in the data store, determining a starting position and an ending position of the stored values that are to be retrieved and acquiring the sequentially stored values from the starting position to the ending position, see Hand Abstract The stored metrics can be subsequently retrieved from the database and played back for viewing on a graphical display. The playback of events stored by the metrics can occur as though the events were actually happening in real time).

see Hao paragraph [0038], usage manager 127 generates a current usage value or sub-value, which may be used for comparison to a threshold utilization value. For example, the threshold utilization value may represent a minimum number of program requests pertaining to a program; a minimum number of program requests pertaining to a program and within a particular geographic service region; a minimum number of program requests pertaining to a program, for streaming, and within a particular geographic service region). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Hao into the method of Hand to have performance data of at least one component of the content delivery network within the particular geographic region.  Here, combining Hao with Hand, which are both related to data processing of content delivery network, improves Hand, by providing the ability to determine the type of delivery (e.g., multicast, broadcast, stream, download) to use for a program based on usage data (see Hao paragraph [0011]).

Regarding claim 18, Hao expressly discloses, wherein the operations further comprise processing the performance data to identify a performance trend associated with the performance data, outliers associated with the performance data, data elements of the performance data that exceed a threshold, or a combination thereof see Hao paragraph [0038], usage manager 127 generates a current usage value or sub-value, which may be used for comparison to a threshold utilization value. For example, the threshold utilization value may represent a minimum number of program requests pertaining to a program; a minimum number of program requests pertaining to a program and within a particular geographic service region; a minimum number of program requests pertaining to a program, for streaming, and within a particular geographic service region). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Hao into the method of Hand to have performance data of at least one component of the content delivery network within the particular geographic region.  Here, combining Hao with Hand, which are both related to data processing of content delivery network, improves Hand, by providing the ability to determine the type of delivery (e.g., multicast, broadcast, stream, download) to use for a program based on usage data (see Hao paragraph [0011]).

Regarding claim 19, Hand expressly discloses wherein the operations further comprise storing the performance data at a memory location associated with long-term storage (see Hand Abstract The stored metrics can be subsequently retrieved from the database and played back for viewing on a graphical display. The playback of events stored by the metrics can occur as though the events were actually happening in real time). 
Hao expressly discloses … the processing of the performance data indicates a service issue with the components that are within the particular geographic region (see Hao paragraph [0014], the content delivery network measures the usage of the content delivery network. Based on the usage, the content delivery network evaluates the distribution of content delivery devices. For example, the content delivery network identifies whether the allocation of resources is optimally utilized based on the measured usage. By way of further example, assume a content delivery network device services a particular geographic area that has a low usage (e.g., low demand for downloading and/or streaming). The content delivery network generates a recommendation to remove the content delivery network device from the geographic area or reduce the available network resources associated with this service point (e.g., reduce the number of edge cache servers, etc.). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Hao into the method of Hand to have performance data of at least one component of the content delivery network within the particular geographic region.  Here, combining Hao with Hand, which are both related to data processing of content delivery network, improves Hand, by providing the ability to determine the type of delivery (e.g., multicast, broadcast, stream, download) to use for a program based on usage data (see Hao paragraph [0011]).

Regarding claim 20, Hand discloses wherein the operations further comprise storing the performance data at a memory location associated with temporary storage (see Hand Abstract The stored metrics can be subsequently retrieved from the database and played back for viewing on a graphical display. The playback of events stored by the metrics can occur as though the events were actually happening in real time). 
Hao expressly discloses… the processing of the performance data indicates a service issue with the components that are within the particular geographic region (see Hao paragraph [0014], the content delivery network measures the usage of the content delivery network. Based on the usage, the content delivery network evaluates the distribution of content delivery devices. For example, the content delivery network identifies whether the allocation of resources is optimally utilized based on the measured usage. By way of further example, assume a content delivery network device services a particular geographic area that has a low usage (e.g., low demand for downloading and/or streaming). The content delivery network generates a recommendation to remove the content delivery network device from the geographic area or reduce the available network resources associated with this service point (e.g., reduce the number of edge cache servers, etc.). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Hao into the method of Hand to have performance data of at least one component of the content delivery network within the particular geographic region in order to determines the type of delivery (e.g., multicast, broadcast, stream, download) to use for a program based on usage data, (see Hao paragraph [0011]).



Claims 8 and 9 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hand et al. (US 2002/0177907 A1) in view of  Hao et al. (US 2015/0081847 A1) further in view of  Hurst et al. (US 2015/0095960 A1).

Regarding claim 8, Hand expressly discloses wherein accessing the database further comprises: searching, by the processing system, the database based on an address, wherein a first component visually represented within the display is identified based on the address; determining, by the processing system, additional addresses within the particular geographic region based on a distance to a location corresponding to the address or a logical grouping of components of the content delivery network, wherein a second component visually represented within the display is associated with a second address of the additional addresses; and retrieving, by the processing system, the performance data for the address and the additional addresses (see Hand Abstract, a method and system for post-analyzing and sequentially viewing metrics for a stored dynamic heterogeneous data space. For example, performance data for a content delivery network can be post-analyzed…. The stored metrics can be subsequently retrieved from the database and played back for viewing on a graphical display, see Hand paragraph [0021], realtime and post-performance monitoring and analysis of data metrics for a heterogenous system).
Hurst expressly discloses, wherein the first component is identified based on the address…wherein the second component is associated with a second address of the additional addresses (see Hurst paragraph [0032]; a network operator database 121, which may include network operator data, such as all data resident to the network operator's daily operations, including billing data containing the network operator's customer attributes (e.g., street address, customer name, customer contact information, customer status, customer channel lineup or services package, other customer information), headend 102 and/or node 104 on the customer's premises, along with the appropriate details for the readable devices 106 (e.g., unique identifications data, model data, firmware and/or software data, and manufacturer data) and products and services, the cable network 100 topology, and channel lineup provided to the users of the cable network 100, for example; see Hurst paragraph [0034];  "node sweep" includes obtaining a reference measurement or reading via testing equipment connected with a node or a readable device at the location of the node or readable device to determine differences in radio frequency (RF) performance at one or more nodes or readable devices along a network; see Hurst paragraph [0039]; . Advanced data analysis tools can comb through data indicative of iterations of an operational status of a "cable line" and diagnose exactly where the problem is and subsequently dispatch a technician to the correct spot and resolve the issue promptly). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Hurst into the method of Hand to have identifying a first component of the content delivery network based on a first criterion  and identifying a second component of the content delivery network based on the first component, wherein the second component and the first component are coupled to a content server via a common component of the content.  Here, combining Hurst with Hand, which are both related to data processing of content delivery network, improves Hand, by providing the ability to reduce or obviate trips to customer premises, 

Regarding claim 9 Hurst expressly discloses, weighting, by the processing system, the performance data associated with the additional addresses based on proximity of locations corresponding to the additional addresses to the location corresponding to the address to generate weighted data; and analyzing, by the processing system, the weighted data to generate the performance metric (see Hurst paragraph [0032]; a network operator database 121, which may include network operator data, such as all data resident to the network operator's daily operations, including billing data containing the network operator's customer attributes (e.g., street address, customer name, customer contact information, customer status, customer channel lineup or services package, other customer information), headend 102 and/or node 104 on the customer's premises, along with the appropriate details for the readable devices 106 (e.g., unique identifications data, model data, firmware and/or software data, and manufacturer data) and products and services, the cable network 100 topology, and channel lineup provided to the users of the cable network 100, for example; see Hurst paragraph [0034];  "node sweep" includes obtaining a reference measurement or reading via testing equipment connected with a node or a readable device at the location of the node or readable device to determine differences in radio frequency (RF) performance at one or more nodes or readable devices along a network; see Hurst paragraph [0039]; . Advanced data analysis tools can comb through data indicative of iterations of an operational status of a "cable line" and diagnose exactly where the problem is and subsequently dispatch a technician to the correct spot and resolve the issue promptly).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Hurst into the method of Hand to have identifying a first component of the content delivery network based on a first criterion  and identifying a second component of the content delivery network based on the first component, wherein the second component and the first component are coupled to a content server via a common component of the content.  Here, combining Hurst with Hand, which are both related to data processing of content delivery network, improves Hand, by providing the ability to reduce or obviate trips to customer premises, by arming network operators with advanced intelligence and allowing network operators to proactively mitigate signal issues before the signal issues impact services, (see Hurst paragraph [0005]).

Claims 3 and 12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hand et al. (US 2002/0177907 A1) in view of Hao et al. (US 2015/0081847 A1) further in view of Udeshi et al. (US 2015/0341502 A1). 

Regarding claim 3, Udeshi expressly discloses wherein a common component visually represented within the display includes a network cable, and wherein the display indicates whether the network cable is buried or above-ground (see Udeshi paragraph [0052], the network resource information 122 includes a map of network resources (e.g., aerial strands, underground cables, telephone poles, etc.) that are available to facilitate installation of a respective new wireless access point. As its name suggests, overlay screenshot 310 includes the group of geographical regions of interest 240 overlaid onto a map of the available network resources). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Udeshi into the method of Hand to have display indicating whether the network cable is buried or aboveground.  Here, combining Udeshi with Hand, which are both related to data processing of content delivery network, improves Hand, by providing ways of analyzing and determining whether it is desirable to install a respective wireless access point in each of many possible geographical regions (see Udeshi paragraph [0009]).

Regarding claim 12, Udeshi expressly discloses the display is generated at a mobile network analysis device (see Udeshi paragraph [0026], One or more embodiments herein include a computer readable storage medium and/or system having instructions stored thereon. The instructions, when executed by computer processor hardware, cause the computer processor hardware (such as in a mobile computer device) to: receive density information indicating an amount of mobile device usage in each of multiple geographical regions). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Udeshi into the method of Hand to have display is generated at a mobile network analysis device.  Here, combining Udeshi with Hand, which are both related to data processing of content Hand, by providing ways of analyzing and determining whether it is desirable to install a respective wireless access point in each of many possible geographical regions (see Udeshi paragraph [0009]).

Claims 4 and 5 are rejected under AIA  35 U.S.C. 103 as being unpatentable over  Hand et al. (US 2002/0177907 A1) in view of  Hao et al. (US 2015/0081847 A1) in view of Gardner et al. (US 2014/0033055 A1)  

Regarding claim 4 Gardner expressly discloses, wherein the image includes a satellite image of the particular geographic region (see Gardner paragraph [0095], FIG. 15 is an example group 150 of additional fields or widgets that may be incorporated into or displayed on the analytic dashboard window 140 of FIG. 14. Group 150 shown includes a geography widget 151 that allows a user to position a cursor ("mouse-over") a geographical region, which user action automatically causes a window to open over that region showing relevant real-time performance metric data results). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Gardner into the method of Hand to have geographic data that includes a satellite image of the particular geographic region.  Here, combining Gardner with Hand, which are both related to data processing of content delivery network, improves Hand, by providing system to test, monitor, and measure real user behavior to gain the analytics and intelligence needed to capture performance metrics such as bandwidth and web page load time, as well as 

Regarding claim 5 Gardner expressly, wherein the image includes a satellite photo of the particular geographic region or an image of a street map of the particular geographic region, and wherein the image is further displayed with addresses of locations, global positioning satellite (GPS) coordinates of locations, or a combination thereof (see Gardner paragraph [0096], FIG. 16 is an example analytic dashboard window 160 that shows a three-dimensional (3D) image of the world from outer space while providing real-time visual information from RUM data. As shown, the dashboard window 160 real-time visualizations of RUM data is depicted in the form of circular-shaped beacon dots that periodically flash or appear (similar to a lighthouse beacon) on the display screen. In this example, a set of beacon dots depicting real user measurements of a particular website are shown over North America and a portion of South America. As shown, each beacon comprises a circular-shaped dot, the visual attributes including a size of the circular-shaped dot, the size representing a total number of real users at the geographic location. That is, each dot represents aggregated data obtained from real users in real-time, with the size and color of the dot providing information about the number of users at a particular geographic location and a computed performance metric (e.g., average or median load time). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Gardner into the Hand, by providing system to test, monitor, and measure real user behavior to gain the analytics and intelligence needed to capture performance metrics such as bandwidth and web page load time, as well as correlate the impact of such metrics on the behavior of users as it relates to the business' bottom line (see Gardner paragraph [0009]).

Claim 7 is rejected under AIA  35 U.S.C. 103 as being unpatentable over  Hand et al. (US 2002/0177907 A1) in view of  Hao et al. (US 2015/0081847 A1) in view of Jadunandan et al. (US 9,210, 600 B1).

Regarding claim 7, Jadunandan expressly discloses, wherein the performance metrics are based on weighted performance data associated with other components of the content delivery network within the particular geographic region, and wherein weights of the weighted performance data are based on distances between a first component and the other components visually represented within the display (see Jadunandan Col. 4, lines 44-50, when a customer calls in to a care center to inquire about their cellular service, a care representative can request that the system determine and/or present the metrics associated with the cell site proximate to the customer's home, the cell site proximate to the customer's workplace, and/or a plurality of cell sites in a geographical area that the customer most commonly inhabits. In an embodiment, the subject cell sites may be presented in a map view that features the different radio sectors of the cell sites. The map view may promote rapidly identifying a cell sector failure as a culprit in a sudden degradation of the wireless communication experienced by a customer, see Jadunandan Col. 9, lines 7-20, The performance metrics averaging tool 110 may then be invoked to determine performance metric averages over the selected cell sites and relate these and/or compare these performance metric averages to the corresponding performance metric averages for the subject market and/or for the entire wireless cellular network. The user 118 may designate an area and exclude some cell sites to approximate an area frequented by a customer, for example an area encompassing the customer's residence, the customer's workplace, and a commute path between residence and workplace.The mapping support component 114 may be used along with the performance metrics averaging component 110, for example invoked by the front-end component 115, to determine one or more average performance metrics for the customer and compare these average performance metrics with corresponding average performance metrics for the market and/or for the national average performance metrics). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Jadunandan into the method of Hand to have the performance metric is based on weighted performance data associated with other components of the content delivery network within the particular geographic region.  Here, combining Jadunandan with Hand, which are both related to data processing of content delivery network, improves Hand, by efficiently assist cellular network operators to evaluate the performance of their network and the quality of service provided to their customers (see Jadunandan col. 1, lines 31-35).

Claim 10 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Hand et al. (US 2002/0177907 A1) in view of Hao et al. (US 2015/0081847 A1) further in view of Leach et al. (US 2015/0149850 A1).

Regarding claim 10 Leach expressly discloses, wherein the performance data indicates a count of error corrections, a count of re-initializations, a count of code violations, a count of error seconds, a count of unavailable seconds, or a combination thereof (see Leach paragraph [0004], the various performance metric ranges may correspond to different levels of performance of the device according to the corresponding performance metric. Various performance metrics may be used, and the metrics may vary depending on the type of computing device being monitored. For example, user premises equipment (e.g., gateways, set-top-boxes, digital video recorders, modems, etc.) metrics may include forward data carrier reception level, reverse data carrier reception level, a count of reverse data carrier retransmission operations, a measurement of a reverse data channel transmission level, a quadrature amplitude modulation (QAM) receive signal level, a QAM signal-to-noise ratio, a forward data channel signal-to-noise ratio, a count of QAM or forward data channel error rate (e.g., errors per second) over a period of time (e.g., a 24-hour period), an out-of-band signal-to-noise ratio or signal level quality, an Internet Protocol (IP) network reentry count, an indication of whether a control channel is locked, an inband signal quality or signal-to-noise ratio, video on demand (VOD) error count, aborted upstream message count, an upstream transmit level, a long-term error count delta, a count of forward error correction (FEC) errors corrected, a count of uncorrectable FEC errors, a tuner signal-to-noise ratio or automatic gain control level, a count of a number of lost locks, a count of program count errors, a count of presentation time stamp errors, and a tuner power level). 

It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Leach into the method of Hand to have wherein the performance data indicates a count of error corrections, a count of re-initializations, a count of code violations, a count of error seconds, a count of unavailable seconds.  Here, combining Leach with Hand, which are both related to data processing of content delivery network, improves Hand, by generating a total of the condition point values, and use the total to determine an appropriate response (see Leach Abstract).

Conclusion

Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to DINKU GEBRESENBET whose telephone 
number is 571-270-1636.  The examiner can normally be reached between 8am-
5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164